Citation Nr: 1222634	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  08-08 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES


1.  Entitlement to an initial compensable evaluation for status post excision of a tarsal bone of the left foot for the portion of the appeal period extending from June 18, 2006 to May 24, 2011; and in excess of 10 percent from May 25, 2011, forward, (excluding a period of treatment and convalescence when a 100 percent evaluation was assigned from March 2, 2009 to April 30, 2009).

2.  Entitlement to service connection for a left shoulder disorder, to include impingement syndrome.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from December 2000 to June 2006. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from February and July 2007 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, denied service connection for a left shoulder disorder and awarded service connection (and a noncompensable rating) for a left foot disorder, effective from June 18, 2006.  

By way of a September 2011 rating action, the RO awarded an increased evaluation to 10 percent for the left foot disorder, effective from May 25, 2011.  The award of an increased rating to 10 percent is less than the maxium available for a schedular evaluation of the left foot disorder, therefore, the claim for increase remains in appellate status and is properly before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

Where, as is the case here, an award of service connection for a disability has been granted and the assignment of an initial disability evaluation and subsequently assigned disability evaluations for that condition are disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged," as is reflected on the title page of this decision.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  

For purposes of clarification, the claim on appeal arises from a February 2007 rating decision granting service connection for a left foot disorder and assigning an initial non compensable evaluation effective from June 18, 2006, following which, the  RO confirmed and continued the non compensable evaluation in a July 2007 rating action.  A timely and valid notice of disagreement (applicable to both rating actions) was filed in October 2007.  Subsequently, a Statement of the Case was issued in February 2008, and a timely substantive appeal was also filed in February 2008.

This case was previously before the Board in October 2011, at which time the Board inaccurately characterized the claim involving the left foot.  Specifically, the Board stated that the Veteran had indicated on a March 2010 substantive appeal form that he only wished to pursue to matter of an increased evaluation for the portion of the appeal period extending from May 1, 2009, forward.  In fact, the Veteran clearly indicated that he wished to purse the claim for the entirety of the appeal period.  This error has been corrected in this decision.  

In February 2012, the Veteran testified at a travel Board hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record. 

A May 2012 review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 

The Board notes that the issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the Veteran is now unemployed and has suggested that this is due to factors which may include his service connected left foot disorder, the issue of entitlement to a TDIU has been raised.  Therefore, as the Board has jurisdiction over such issue as part and parcel of the Veteran's increased rating claim, it has been listed on the first page of this decision.

The claims for service connection claim for a left shoulder disability and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran's left foot disability is manifested by no more than moderate impairment, evidenced by pain and pain on use and moderate functional loss, without evidence of moderately severe symptomatology including limitation of motion or function, or any significant bone or joint abnormality. 


CONCLUSION OF LAW

The criteria for an initial evaluation of 10 percent for a left foot disability have been met for the entirety of the appeal period extending from June 18, 2006.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403  (2005). In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include information relating to the assignment of a disability rating and effective date for the award of benefits if service connection is awarded.  Id. at 486.  

The Veteran's claim arises from his disagreement with the initial disability rating following the grant of service connection for a left foot disability.  It has been held that, once service connection is granted, the claim is substantiated and additional notice is not required.  Thus any defect in the notice provided to the Veteran is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311  (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112  (2007).  Nevertheless, by letter dated in August 2006, the Veteran was notified of the evidence not of record that was necessary to substantiate his claim.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain. Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.  The foregoing correspondence also provided the Veteran with notice with respect to the Dingess requirements. 

To the extent that the claim on appeal includes a component of an increased rating claim, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270  (Fed. Cir. 2009).  In this case, the Veteran was provided pertinent information in a June 2008 letter. 

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.   Numerous VA examinations and evaluations pertaining to the left foot claim have been conducted during the appeal period.  The evidence on file adequately addresses the matters related to the claim on appeal and neither the Veteran nor his representative has maintained that any examination report on file or opinion provided, is inadequate for purposes of adjudicating the claim on appeal.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011), (in the absence of a challenge to the adequacy of the examination, the Board is not required to explicitly explain why each medical opinion is adequate).  Therefore, it is not necessary to remand the case again to obtain a medical examination or medical opinion in order to decide the claim at issue in this case.  38 C.F.R. § 3.159(c)(4)(i), Duenas v. Principi, 18 Vet. App. 512, 517 (2004).  In addition, neither the Veteran nor his representative have identified any additional records or evidence pertinent to the claim which are not already on file.  

In summary, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Factual Background

The Veteran filed an original service connection claim for a left foot disorder in June 2006.

In a rating action issued in February 2007, service connection was established for a left foot cuboid fracture, for which an initial non compensable rating was assigned effective from June 18, 2006, the date of receipt of the original service connection claim for this condition. 

The grant was based on service treatment records (STRs) as well as findings made upon VA examination of September 2006.  The STRs reflect that the Veteran had a history of left cuboid fracture in 2004 during service, and that he was seen in May 2005 for left foot pain.  

A VA examination was conducted in September 2006.  The Veteran reported that he had constant sharp pain on the dorsal aspect of the left foot, increasing with walking or running.  The report indicated that the Veteran had been working for a lawn maintenance service for 3 months.  He indicated that he worked through the pain with no effect on his occupation, and avoided running sports.  Examination revealed no edema of the feet or ankles bilaterally and no evidence of abnormal weight bearing on the plantar surface of the feet.  There was no pain on manipulation, but tenderness to pressure in the left mid-foot area was noted.  There was no redness or swelling.  There was no effusion, tenderness or redness of the left ankle and it moved easily and without manifestations of pain.  Left ankle plantar flexion was to 45 degrees, with plantar flexion of 24 degrees.  Neurological examination was normal.  Left foot cuboid fracture was diagnosed. 

A VA record of December 2008 notes the Veteran's complaints of left foot pain since a cuboid fracture in service.  The entry indicated that X-ray films taken 2 years previously were negative and that he had no relief with orthotics.  It was noted that a scan of the feet was found to be negative.  The entry indicated that pain could be aggravated by walking or standing.  A February 2009 entry reflects that surgery was recommended.

Private medical records of March 2009 reveal that the Veteran underwent excision of a portion of the tarsal bone of the left foot (cuboid bone).  The file contains a private medical statement of Dr. A. indicating that the Veteran had recently undergone surgery of the left foot to remove a portion of the cuboid bone that may have been fractured and was very symptomatic.  The doctor indicated that 3 to 4 weeks were required for recovery.  

In a March 2009 rating action, a temporary 100 percent evaluation was assigned effective from March 2, 2009 to April 30, 2009 for surgical/other treatment of the left foot, requiring convalescence.

In April 2009, Dr. A. provided a medical statement noting that post-surgery the Veteran was progressing well, and recommending a course of physical therapy.  Dr. A . also provided an medical assessment report in April 2009, mentioning that the Veteran was still experiencing foot pain, but not as much and in the plantar area, not the dorsal.  Good healing was reported and the doctor observed that the Veteran had minimal pain on range of motion.  Dr. A. concluded that post-operatively, the Veteran was healing well and that most of the pain he had before surgery was gone, but that some neuritic pain of the left foot could be present.  

The Veteran was seen by VA podiatry in June 2009, at which time it was noted that he had recently undergone surgical resection, for treatment of a chip fracture at the 4th metatarsal cuboid joint.  The Veteran indicated that the private doctor who performed the surgery had found extensive cartilage damage during the course of the procedure.  The Veteran continued to complain of left foot pain, since surgery, estimated to be the same as that prior to surgery.  

When seen by VA podiatry in August 2009, minimal pain on range of motion testing of the 4th metatarsal was shown and traumatic arthritis of the left 4th metatarsal cuboid joint was diagnosed.

A VA examination was conducted in January 2010.  Posture and gait were normal on observation prior to the examination, but afterward the Veteran was shifting his weight and appeared to limp.  The report indicated that the Veteran was employed as a tow truck driver.  The Veteran mentioned that he had throbbing, shooting foot pain on a daily basis.  It was noted that he was using orthotic inserts, but no other corrective devices.  He did not complain of weakness of fatigability.  Physical examination revealed no painful motion, edema, weakness, or instability.  There was no tenderness on palpation in the area of the surgical scar, and then a very sudden reaction on one particular try.  A scar of the left foot measuring 4 cm x 1cm was noted.  The scar was described as stable, with no evidence of elevation, discoloration, depression, disfigurement, or keloid formation.  It was also mentioned that the scar caused no effect on function.  The examiner observed that there was no evidence of abnormal weight bearing.  Resection of bone from the 4th metatarsal cuboid joint of the left foot was diagnosed.  

A VA examination of the left foot was conducted in May 2011 and the claims folder was reviewed.  The Veteran reported having persistent left foot pain and also complained of stiffness, fatigability, redness, lack of endurance, and swelling.  He reported that he could stand for an hour and could walk more than 1/4 mile, but less than 1 mile.  The report reflected that the Veteran was using orthotic inserts.  Antalgic gait was observed.  Physical examination revealed no swelling, instability, weakness, or abnormal weight bearing.  Pain on motion over the cuboid with supination of the foot was reported.  X-ray films of the left foot were unremarkable and revealed no significant underlying osteoarthritis.  Cuboid fracture of the left foot, non-union, was diagnosed.  It was noted that this caused decreased mobility and pain.  The examination report reflects that the Veteran was employed as a tow truck driver and had not lost any time from work during the last year due to the foot disorder.  

In a September 2011 rating action, a 10 percent evaluation was assigned for the left foot disorder effective from May 25, 2011 (the date of the VA examination), based on evidence of moderate foot disability.  

In February 2012, the Veteran presented testimony at a travel Board hearing.  The Veteran stated that he had been issued a cane through VA, but was not using it.  He was using custom orthotics.  He acknowledged having constant foot pain.  The Veteran indicated that he had not been employed since September 2011, due to pain associated with driving a tow truck.  He mentioned that he was now a student.  The Veteran indicated that he thought the May 2011 VA examination was very good (p. 8).  The Veteran indicated that limping and some numbness were associated with the foot disability.  


Analysis

The Veteran maintains that an initial compensable evaluation is warranted for his left foot disability for the portion of the appeal period extending from June 18, 2006 to May 24, 2011.  He also maintains that an evaluation in excess of 10 percent is in order for the period from May 25, 2011, forward (excluding a convalescence period when a 100 percent evaluation was assigned from March 2, 2009 to April 30, 2009).

The Veteran's claim for higher evaluations for his left foot disability was placed in appellate status by his disagreement with the initial rating award.  In such circumstances, separate ratings may be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings, as will be further explained herein.  Fenderson v. West, 12 Vet. App. 119, 126  (1999). 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where, as here, the appellant has expressed dissatisfaction with the assignment of an initial rating following an award of service connection for a disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the United States Court of Appeals for Veterans Claims (Court) held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Essentially, this appeal involves two distinct rating periods, the time period from June 18, 2006 through May 24, 2011 during which time an initial compensable rating is sought; and the time period extending from May 25, 2011, forward, for which an evaluation in excess of 10 percent is sought.  Also pertinent to the claim are the related issues of whether a separate rating is warranted for scars; entitlement to an extraschedular evaluation; and entitlement to a TDIU.  

For the entirety of the appeal period, the Veteran's left foot disability has been evaluated under Diagnostic Code (DC) 5284.  Under DC 5284, a 10 percent rating is assigned for a "moderate" foot disability; a 20 percent rating is assigned for a "moderately severe" foot disability; and a 30 percent rating is assigned for a "severe" foot disability.  38 C.F.R. § 4.71a, DC 5284.  

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2011), pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups. Such inquiry is not to be limited to muscles or nerves. These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

Having assessed the entirety of the lay and clinical evidence, the Board finds support for the assignment of a 10 percent evaluation for the entirety of the appeal period extending from June 18, 2006, based on evidence of moderate foot disability.  

In this regard, the Veteran's primary manifestations of the left foot disability are daily pain and pain on use, that has remained unchanged throughout the appeal period.  The condition is also manifested by altered gait, tenderness, and use of orthotics, also documented throughout much of the appeal period.  However, manifestations such as swelling, weakness, fatigability, instability, effusion and redness have consistently not been clinically shown.  In addition, no appreciable limitation of motion has been recorded and abnormal weight bearing has consistently not been shown.   The most recent X-ray films of 2011 failed to reveal X-ray evidence of any significant left foot abnormalities.  

The Board concedes the Veteran's uncontradicted complaints of pain as competent and credible.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and 38 C.F.R. § 3.159(a)(2).  In fact, numerous clinical records and examination reports document the Veteran's complaints of left foot pain.  However, even giving full consideration to the Veteran's complaints of pain on motion, a disability rating higher than 10 percent is not warranted under 38 C.F.R. §§ 4.40, 4.45, 4.59, and with consideration of the DeLuca and Mitchell factors.  A higher level of compensation is not warranted under these provisions because there is no persuasive evidence of additional functional loss due to pain, weakness, fatigue, or incoordination which would limit motion to such a degree as to be considered a moderately severe foot disability so as to warrant a rating in excess of the currently assigned 10 percent.  

Although the Board is required to consider the effect of pain when making a rating determination (which has been done in this case), it is important to emphasize that the rating schedule does not provide a separate rating for pain.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The currently assigned 10 percent evaluation contemplates the effects of the Veteran's manifestations and subjective complaints of pain and fatigue on activity and motion.  Therefore, an increased evaluation based upon pain and functional impairment is not warranted for any portion of the appeal period.  38 C.F.R. § 4.40 4.45, 4.59, 4.71a, Diagnostic Code 5242; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Accordingly, the Veteran is already receiving the appropriate amount of compensation for the extent of his limited motion, pain, functional impairment based on the other DeLuca and Mitchell factors.  

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his left foot disability.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal is been more severe than the assigned disability rating reflects.  Medical evidence is generally required to address questions requiring medical expertise; lay assertions do not constitute competent medical evidence for these purposes.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  However, lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372  (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336  (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In this regard, the Veteran is generally competent to report his subjective symptoms relating to the left  foot.  

Lay reports of symptoms and history associated with the left foot disability have been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  However, the clinical evidence offering detailed, specific, objective determinations pertinent to the rating criteria and manifestations associated with the left foot condition is found to be the most probative and credible evidence with regard to evaluating the pertinent symptoms for the left foot disability on appeal.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (personal interest may affect the credibility of the evidence).  

The Board has considered whether the Veteran would be entitled to a higher rating under other applicable diagnostic codes.  The evidence does not reflect that the Veteran had flatfoot, bilateral weak feet, an acquired claw foot, hallux valgus or vargus, or hammer toe.  Accordingly, higher ratings under Diagnostic Codes 5277 to 5283, are not for application.  See 38 C.F.R. § 4.71a.  Therefore, the Board is unable to find that a 20 percent rating is warranted under diagnostic code 5284, or any other code.

The Board has also considered whether a separate evaluation is warranted for a left foot scar.   

Scars other than the head, face, or neck, that are superficial, and do not cause limitation of motion warrant a 10 percent evaluation only if they involve areas of 144 square inches or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2011). 

Superficial scars which are unstable where, for any reason, there is frequent loss of covering of the skin over the scar warrant a 10 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2011). 

Scars which are superficial and painful on examination warrant a 10 percent evaluation. A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2011). 

Other scars will be rated on the limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2011). 

Pursuant to Diagnostic Codes 7802 to 7805, a scar is assigned a compensable rating when the scar is superficial, does not cause limited motion and the area is greater than 144 sq. inches (929 sq. cm.) or greater; a scar is superficial and unstable; the scar is superficial and painful on examination; or the scar limits the function of the affected part.  38 C.F.R. § 4.118, Diagnostic Codes 7802 to 7805 (2011).  Evidence dated throughout the appeal period fails to include findings which would warrant the assignment of a separate compensable rating under any of the aforementioned bases or diagnostic codes.  In this regard, the Board specifically notes that the left foot scar has never been described as painful on examination, as required under the rating criteria.  

In sum, for the entirety of the appeal period extending from June 18, 2006, forward, the preponderance of the evidence supports the grant of an initial 10 percent evaluation for the left foot disability, and to this extent the appeal is granted.  However, the preponderance of the evidence is against the assignment of an evaluation in excess of 10 percent for any portion of the appeal period.  Since the evidence relating to this specific matter is not in equipoise, the provisions of 38 U.S.C.A. § 5107(b) regarding resolution of reasonable doubt are not applicable.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Extra-schedular Considerations

The Board has considered whether referral for consideration of an extraschedular evaluation is warranted for a right foot disability.  In exceptional cases, an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Under the approach prescribed by VA, if the criteria reasonably describe a veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (stating that related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a veteran's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id.  

Regarding the Veteran's service-connected left foot disability, turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's left foot disability is specifically contemplated by the schedular rating criteria (Diagnostic Code 5284, 38 C.F.R. § 4.71a), and no referral for extraschedular consideration is required.  The schedular rating criteria at Diagnostic Code 5284 specifically provide for disability ratings based on a combination of history, symptoms, and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's left foot disability has been manifested by moderate symptomatology to include pain upon use.  

As the initial 10 percent schedular evaluation currently assigned contemplates the Veteran's level of disability and symptomatology, the Board need not determine whether the Veteran's disability picture is exceptional under 38 C.F.R. 3.321(b)(1).  The question of whether the Veteran's left foot disability causes an inability to work is to be addressed in a separate TDIU claim (being deferred in light of the remand below).  In the absence of evidence that the schedular rating criteria is inadequate to rate the Veteran's right foot disability, the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See also Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

ORDER

Entitlement to an initial 10 percent evaluation for status post excision of a tarsal bone of the left foot, for the entirety of the appeal period extending from June 18, 2006, is granted, subject to the provisions governing the award of monetary benefits.  


REMAND

Additional development is warranted in conjunction with both a service connection claim for a left shoulder disorder and a TDIU claim.  

The Veteran maintains that his left shoulder disability was caused by surgery performed during service on the right shoulder, causing shortening of the collar bone and left shoulder overuse and compensation of the left shoulder (see VA examination report of September 2010).  Service connection is currently in effect for residuals of a right shoulder clavicle fracture.  Private medical evidence reflects that in August 2006, just 2 months after the Veteran's discharge from service, he began having left shoulder pain secondary to an injury sustained in early August 2006 while working for TruGreen/Chemlawn.  

The record and the Veteran's 2012 hearing testimony makes reference to a Workman's Compensation claim filed in conjunction with this injury.  This evidence is not on file, and as it appears to be pertinent, it shall be requested by virtue of this remand.  The Board also observes that a supplemental VA opinion will also be sought in order to address both causation and aggravation, in conjunction with the claimed left shoulder disorder based on a secondary relationship to the service-connected right shoulder.  Obtaining a supplemental opinion will insure that any additional evidence provided for the record subsequent to the September 2011 SSOC, such as Worker's Compensation records may be fully assessed and considered in conjunction with the Veteran's claim.  

Pertinent to the Veteran's TDIU claim, as noted in the Introduction, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice, 22 Vet. App. at 453-54.  While the Board has jurisdiction over this issue as part and parcel of the Veteran's increased rating claim for a left foot disability  (adjudicated above), further development is necessary for a fair adjudication of the TDIU aspect of such claim.

Evidence on file indicates that the Veteran had been employed for several years as a tow truck driver until September 2011, when he left that job due to pain he experienced while driving a tow truck (apparently associated with the service-connected left foot disorder, among other possibilities).  It appears that the Veteran is now unemployed and is a student.  Upon remand, the AOJ is requested to afford the Veteran proper notice under the VCAA as related to a TDIU claim and should clarify whether he wishes to pursue this claim.  In addition, the AOJ may decide to pursue further development of the Veteran's employment history, or to obtain additional medical evidence or medical opinion, as is deemed necessary to develop the TDIU claim.  After all appropriate development has been completed, the appellant's TDIU claim should be adjudicated based on all evidence of record to include consideration of the provisions of 38 C.F.R. § 4.16(a) and (b), as applicable.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice in compliance with the VCAA that informs him of what evidence he must show to support a claim for TDIU.

The RO should also ascertain whether the Veteran wishes to pursue a TDIU claim.  In the event that he does, further action as described herein should be taken.  In the event that he does not, this fact should be annotated for the file and no further action is required.

2.  The AOJ shall provide the Veteran with the opportunity to identify any additional relevant medical treatment records, from either private or VA facilities, which pertain to the service connection claim for a left shoulder disorder and the TDIU claim, that have not yet been associated with the claims file.  Appropriate steps should be taken to obtain any such identified records.  

If any identified records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, and include a copy of such in the claims file.  The Veteran must be notified of the attempts made to obtain outstanding records, informed as to why further attempts would be futile, and allowed the opportunity to obtain or provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Undertake appropriate action to obtain all documents pertaining to the Veteran's Workman's Compensation claim regarding a left shoulder injury, to include any medical records underlying that determination.  

4.  The claims folder should be provided to the VA examiner who conducted the September 2010 VA examination, if possible, to provide a supplemental opinion pertaining to the Veteran's service connection claim for a left shoulder disorder; if that examiner is not available, the opinion should be provided by another appropriate examiner.  A review of the claims folder, to include the any evidence received in conjunction with the Veteran's Workman's Compensation case should be indicated. The Board notes that in providing opinions addressing the medical issues below, it is at the discretion of the RO/VA examiner to schedule the Veteran for another physical examination, if required.

The Veteran has raised theories of direct and secondary service connection in conjunction with a claimed left shoulder disability.  In order to fully address all theories of entitlement raised please provide opinions addressing: (i) is it at least as likely as not (e.g., a 50 percent or greater probability) that a left shoulder condition is of service onset (incurred in service ) or is at least as likely as not otherwise etiologically related to service; and (ii) is at least as likely as not that a left shoulder condition was caused or aggravated (i.e., permanently worsened) by the Veteran's service-connected right shoulder disability.  Please address both possibilities separately (causation and aggravation).  If aggravation is found, the degree of aggravation should be identified, to the extent possible.  The examiner should set forth a complete rationale for all opinions expressed and conclusions reached.

5.  The RO/AMC should then review the claims file.  If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After undertaking any other development deemed essential in addition to that specified above, the RO should re-adjudicate the Veteran's service connection claim for a left shoulder disorder.  If any benefit sought on appeal remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and discussion of all pertinent regulations, to include consideration of the applicability of 38 C.F.R. § 3.310 (2011) (secondary service connection) when adjudicating the service connection claim.  An appropriate period of time should be allowed for response.

7.  Thereafter, if applicable, the AOJ shall consider the issue of whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16(a) and (b) on the basis of the Veteran's service-connected conditions.  In so doing, the AOJ may decide to pursue further development of the Veteran's employment history, or to obtain additional medical evidence or medical opinion, as is deemed necessary.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


